      Case 1:19-cv-02361-ALC-GWG Document 81 Filed 10/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KEISHA ROBINSON, on behalf of herself and on                                   10/27/2020
 behalf of K.F., a minor and K.F., a minor,

                                 Plaintiffs,


                                                                    19-cv-02361 (ALC)(GWG)
                        -against-
                                                                    ORDER TO SHOW CAUSE


 U.S. DEP’T OF JUSTICE U.S. DEA, U.S.
 ATTORNEY OFFICE, NEW YORK STATE
 POLICE, JOHN DOE #1-10, ET AL.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

        On September 24, 2020, this Court issued an Order to Show Cause why this matter should
not be dismissed without prejudice as to Ms. Robinson for failure to prosecute, LeSane v. Hall's
Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) ("[I]t is unquestioned that Rule 41(b) also
gives the district court authority to dismiss a plaintiff's case sua sponte for failure to prosecute...");
and as to the minor Plaintiffs because they are without counsel, Berrios v. N.Y.C. Hous. Auth., 564
F.3d 130, 135 (2d Cir. 2009) ("What the court may not properly do, however, is make a merits
determination of claims filed on behalf of a minor or incompetent person who is not properly
represented. . . . If counsel is not secured or appointed, the court may dismiss the complaint, but
without prejudice.”). ECF No. 78. A response from Plaintiffs was due by October 20, 2020. To
date, Plaintiffs have made no response.

        Accordingly, this matter is DISMISSED without prejudice. The Clerk of Court is directed
to close this case. Defendants are ORDERED to serve this Order on Plaintiffs by mail and email
and file proof of service by November 4, 2020.

SO ORDERED.
    Case 1:19-cv-02361-ALC-GWG Document 81 Filed 10/27/20 Page 2 of 2




Dated: October 27, 2020
      New York, New York



                                             ANDREW L. CARTER, JR.
                                             United States District Judge
